t c memo united_states tax_court steven j and michele d scagliotta petitioners v commissioner of internal revenue respondent docket no filed date steven j scagliotta pro_se peter m kardel for petitioner michele d scagliotta james a whitten for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners are entitled to deductions under sec_162 for expenses_incurred from a real_estate development and marketing activity of steven j scagliotta petitioner whether petitioners are entitled to a business_bad_debt deduction under sec_166 for the year at issue and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was bridgewater new jersey in petitioner developed a strategy for trading on the commodity futures market he documented his strategy which relies on various charting methods in a manual that he intended to market to the public petitioner began an operation using the trade_name commodity investment strategists cis to effectuate this activity petitioner sold some of his manuals in the early 1980's but overall did not have much success in marketing his trading strategy he thereafter discontinued this activity and sold the manual in only isolated and incidental situations no income or expenses are attributable to this activity for the year at issue petitioner thereafter started a real_estate development and marketing activity using the same cis trade_name he envisioned purchasing parcels of real_estate developing such property for residential use by building for sale luxury build to suit homes that would be constructed by petitioner on the real_estate in and petitioner purchased two vacant lots located at bridgewater new jersey bridgewater property and clinton readington new jersey clinton property for such development with respect to the bridgewater property although the record is not clear it appears that as of the year at issue petitioner had never obtained a building permit for that property however petitioner thereafter obtained a permit to build a single family home on the bridgewater lot and in secured a dollar_figure loan for the purposes of building and selling a house on the property the house has never been built with respect to the clinton property petitioner obtained a building permit shortly after the purchase of the property and in secured plans on houses that he wanted to build for potential buyers this entailed designing home floor plans with the help of builders and engineers determining a reasonable cost and profit for each house plan listing the property for sale on a build to suit basis and obtaining financing since petitioner has listed the clinton property for sale on a build to suit basis with different realtors but to no avail to date no house has been built on the clinton property petitioner continues owning both properties during the 1980's and early 1990's petitioner also began another real_estate activity unrelated to the bridgewater and clinton properties petitioner purchased during that time percent interests in three rental properties located at knoxville tennessee at the following addresses armstrong avenue and and thompson place the other 50-percent interest in these properties was owned by cabell j marshall ms marshall a real_estate_professional from the state of georgia petitioner and ms marshall also purchased along with a third individual george mitchell interests of one-third each in real_property located pincite coker avenue knoxville tennessee additionally ms marshall independently owned rental real_estate located pincite armstrong avenue knoxville tennessee all of these properties were located in an older section of knoxville and consisted of large old homes that had been renovated and converted into rental units by the owners the rental office for all of these properties was located at the armstrong avenue the record in this case does not indicate how petitioner came to know ms marshall or how they became involved in purchasing rental real_estate together ms marshall was an attorney and was admitted to the georgia state bar address the properties in which petitioner owned interests were rented out on date petitioner lent dollar_figure to ms marshall this loan which had a rate of interest of percent per annum was secured_by ms marshall's interests in the three knoxville properties in which she and petitioner each owned 50-percent interests of the dollar_figure lent approximately dollar_figure was used by ms marshall for her share of the downpayment on the purchase of her one-half interest in the property located pincite armstrong avenue the remaining dollar_figure was used by ms marshall to avoid foreclosure of the property she owned pincite armstrong avenue since the rental office was located at that address and potential tenants saw this property first petitioner considered the armstrong avenue property to be the anchor or showcase for the remainder of the rental real_estate he had interests in accordingly he wanted to avoid foreclosure of that property and therefore agreed to the use of the dollar_figure by ms marshall on this property in date petitioner advanced dollar_figure to ms marshall for the purpose of paying the mortgage creditors on the thompson place property the monthly mortgage payments from january through date which ms marshall had not paid ms marshall failed to remit the dollar_figure to the mortgage creditors and petitioner made the payment himself to the creditors petitioner claims an indebtedness of dollar_figure owing to him by ms marshall arising from these two transactions shortly after on date petitioner lent dollar_figure to ms marshall for her share of a payment to the mortgage creditors on the thompson place property both the dollar_figure and the dollar_figure advances were unsecured obligations to date ms marshall has not made any payments on the dollar_figure the dollar_figure and the dollar_figure loans made to her by petitioner on date ms marshall filed a petition for relief with the u s bankruptcy court for the southern district of georgia savannah division bankruptcy court under chapter of the u s bankruptcy code by order dated date the bankruptcy court decreed that petitioner held unsecured claims of dollar_figure and dollar_figure against ms marshall arising out of the transactions described above as to the dollar_figure loan the the record is confusing as to how dollar_figure is determined to be the amount due petitioner since petitioner and ms marshall each owned a one-half interest in the thompson place property ms marshall's share of the liability for the delinquent mortgage payments would have been dollar_figure one-half of dollar_figure since petitioner advanced dollar_figure one-half of this amount or dollar_figure would be considered as a debt owing to petitioner by ms marshall thereafter when petitioner paid the dollar_figure directly to the mortgage creditors that entire amount would be considered as a debt owing by ms marshall to petitioner thus it appears to the court that these events would indicate an indebtedness of dollar_figure owing by ms marshall to petitioner dollar_figure plus dollar_figure the court surmises that an accounting of some sort occurred between petitioner and ms marshall so that the indebtedness owing by her to petitioner was fixed at dollar_figure bankruptcy court decreed that petitioner held a secured claim of dollar_figure against ms marshall even though ms marshall had made no payments on the dollar_figure loan the bankruptcy court found that in the informal agreement between petitioner and ms marshall in their ownership of the subject properties each party was to make equal contributions of money and labor and that labor provided by a coowner would be valued at dollar_figure to dollar_figure per hour the bankruptcy court found that ms marshall had provided excess labor to the properties that accounted for reduction of the indebtedness from dollar_figure to dollar_figure in total the bankruptcy court decreed ms marshall's indebtedness to petitioner to be dollar_figure based upon the following loan on date dollar_figure loan on date dollar_figure jan through date mortgage payments dollar_figure total loans and advances exclusive of interest dollar_figure less credit on the dollar_figure indebtedness big_number net indebtedness dollar_figure the bankruptcy court ordered a sale of the properties owned by ms marshall including the four properties in which petitioner owned undivided interests of the net_proceeds from the sale of these properties petitioner received dollar_figure for his interests in the properties with respect to ms marshall's interests in the properties dollar_figure was turned over to the bankruptcy trustee to be held for distribution to the creditors of the bankruptcy_estate as of trial of this case petitioner had not received any amount out of these proceeds to be applied to his claims against the estate during petitioner was employed on a full-time basis with united energy services corp doing work in the field of information systems he reported salary and wage income of dollar_figure from his employer for on their federal_income_tax return petitioners reported on schedule c profit or loss from business income of zero expenses of dollar_figure and a net_loss of dollar_figure from cis included in the amount of expenses claimed was a business_bad_debt deduction of dollar_figure representing a portion of the dollar_figure loans and advances by petitioner to ms marshall petitioner included the bad_debt deduction on schedule c for cis because he contends that cis is a business that includes both his non-rental-related activities with respect to the bridgewater and clinton properties and his rental-related activities with respect to the property he and ms marshall owned in knoxville however petitioners reported the rental income and other expenses from the properties in knoxville on schedules e supplemental income and loss of their federal_income_tax return in the notice_of_deficiency respondent disallowed all of the expenses claimed by petitioners on schedule c of their return respondent determined that petitioners were not entitled to deduct the dollar_figure business_bad_debt expense because petitioners had not established that the debt became worthless in nor had petitioners proven that the debt was a business_bad_debt such that a partial amount of the debt could be deducted under sec_166 respondent determined that the remaining expenses of dollar_figure claimed on schedule c were not allowable because petitioners had not established that petitioner's real_estate development and marketing activity constituted a trade_or_business under sec_162 alternatively respondent determined that if petitioner's activity did constitute a trade_or_business the expenses represented startup expenses that should have been capitalized under sec_195 pursuant to an appropriate election by petitioners substantiation of the expenses claimed by petitioners is not at issue respondent made no adjustments to the schedule e rental income and expenses reported by petitioners in the notice_of_deficiency dollar_figure and dollar_figure respectively for mortgage interest_expenses and real_estate_taxes that were disallowed as trade_or_business_expenses were allowed as itemized schedule a deductions the mortgage interest_expense of dollar_figure which related to the bridgewater and clinton properties was treated as investment_interest under sec_163 and after applying the limitation of sec_163 dollar_figure was allowed as a deduction for with the remainder allowed as a carryforward of disallowed interest under sec_163 respondent further allowed petitioners an itemized_deduction of dollar_figure for state income taxes and disallowed the standard_deduction of dollar_figure claimed by petitioners on their return during the trial petitioners orally moved to amend their pleadings to conform with the evidence to increase the amount of their business_bad_debt deduction from dollar_figure to dollar_figure the court granted this motion pursuant to rule b petitioner's testimony and the record are not clear as to how petitioner arrived at this figure however it appears and the court so finds that the claimed amount of dollar_figure represents essentially the amount found by the bankruptcy court to be petitioner's claim against ms marshall dollar_figure the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and 'only as there is clear provision therefor can any particular deduction be allowed ' 308_us_488 quoting 292_us_435 the first issue is whether petitioners were engaged in a trade_or_business during the year entitling them to a deduction of the expenses claimed on schedule c of their return except the business_bad_debt deduction which is considered separately sec_162 provides generally that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the inquiry as to whether a taxpayer is carrying_on_a_trade_or_business is dependent on the facts and circumstances of each case 480_us_23 as indicated in mcmanus v commissioner tcmemo_1987_ affd without published opinion 865_f2d_255 4th cir three criteria are generally accepted as indicative of carrying_on_a_trade_or_business first the taxpayer must undertake an activity intending to make a profit second the taxpayer must be regularly and actively involved in the activity third the taxpayer's business operations must actually have commenced in the present case although petitioner did not present any documentary_evidence to show that he could realistically make a profit in conducting his real_estate development and marketing activity the court is satisfied that petitioner did intend to make a profit in the activity petitioner has met his burden of proving that the first criterion set forth in mcmanus v commissioner supra has been met the court however is not satisfied that the second and third criteria set forth in mcmanus have been met with respect to petitioner's real_estate development and marketing activity while petitioner purchased property obtained building permits designed floor plans with the help of builders and engineers and listed the property for sale petitioner to date has not accomplished the main purpose of his activity ie to construct and sell for profit a luxury build to suit home as stated in 345_f2d_901 4th cir vacated per curiam on other grounds 382_us_68 even though a taxpayer has made a firm decision to enter into business and over a considerable period of time spent money in preparation for entering that business he still has not engaged in carrying on any trade_or_business within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized fn ref omitted thus carrying_on_a_trade_or_business requires a showing of more than initial research into business potential and solicitation of potential customers or clients 56_tc_895 further carrying_on_a_trade_or_business also requires more than identifying contacting and agreeing with potential partners contractors or other business personnel richmond television corp v united_states supra pincite the business operations must actually have commenced to satisfy the third of the criteria noted above courts have consistently held that preopening and startup expenses are not deductible under sec_162 based on the case law cited above petitioner's actions in connection with his new jersey properties did not rise to the level of carrying_on_a_trade_or_business for purposes of sec_162 the expenses_incurred by petitioner in his real_estate development and marketing activity are at most startup costs and or organizational_expenses see sec_195 petitioner's activity never actually commenced mcmanus v commissioner supra further petitioner failed to show the activity was conducted on a regular and continuous basis id the majority of the actions taken by petitioner described above were in during the year at issue the record indicates that petitioner merely listed the clinton property for sale petitioner contends that he spent approximately to hours per week on his real_estate development and marketing activity however he did not present any oral testimony or documentary_evidence to show how that time was actually spent on the activity further petitioner held a full-time job in the area of information systems during on this record the court holds that petitioners failed to establish that during petitioner's real_estate development and marketing activity had actually commenced or was being conducted on a regular and continuous basis id petitioner failed to prove that he was carrying_on_a_trade_or_business for purposes of sec_162 accordingly petitioners are not secured a building permit for the bridgewater property the court notes that by petitioner had not even entitled to deduct under sec_162 the business_expenses claimed on schedule c of their return the mortgage interest and real_estate_taxes paid in with respect to petitioner's activity are deductible on schedule a of petitioners' return as allowed by respondent in the notice_of_deficiency respondent is sustained on this issue the next issue is whether petitioners are entitled to a business_bad_debt deduction with respect to the loans petitioner made to ms marshall in connection with the knoxville tennessee properties they jointly owned respondent determined that the debt owed to petitioner constituted a nonbusiness_bad_debt and that the debt did not become worthless in in general sec_166 allows a deduction for any debt that becomes worthless during the taxable_year however sec_166 distinguishes between business bad_debts and nonbusiness bad_debts sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income to the extent that such debts become wholly or partially worthless during the year nonbusiness bad_debts may be deducted but only in the the court notes that sec_195 provides generally that no deduction shall be allowed for start-up_expenditures however such expenses may at the election of the taxpayer be treated as deferred expenses and allowed as a deduction prorated equally over a period of not less than months as may be selected by the taxpayer beginning with the month in which the active trade_or_business begins this record does not support a finding that a trade_or_business activity by petitioner began during same manner as short-term_capital_losses and only if the debts are wholly worthless in the year claimed sec_166 sec_1_166-5 income_tax regs sec_166 provides generally that a nonbusiness_debt means a debt other than a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business this court has concluded above that petitioner was not engaged in a trade_or_business during moreover the indebtedness at issue was not incurred in connection with the activity claimed by petitioners to have been a trade_or_business but rather was incurred in connection with rental properties in tennessee the income and expenses from which petitioners reported on schedule e of their return the loans petitioner made to ms marshall were in connection with properties petitioner held for the production_or_collection_of_income under sec_212 and were not related to or made in connection with a trade_or_business activity within the intent and meaning of sec_162 thus petitioners are precluded from claiming a business_bad_debt deduction additionally petitioners failed to establish that the indebtedness owing by ms marshall became wholly worthless during to support a claim for a nonbusiness_bad_debt deduction the record shows that in ms marshall's bankruptcy proceeding which was initially filed under chapter of the u s bankruptcy code and subsequent to the year at issue was converted to a chapter bankruptcy proceeds of dollar_figure were held by the bankruptcy trustee for distribution to the creditors of the bankruptcy_estate none of these proceeds had been distributed at the time of trial of this case it is likely that petitioner will ultimately receive some amount from the bankruptcy_estate to apply to his indebtedness petitioner did not have to be an incorrigible optimist to anticipate the possibility of a recovery see 274_us_398 for the year the court holds that petitioner's claim against ms marshall was not wholly worthless thus precluding a deduction under sec_166 sec_1_166-5 income_tax regs respondent therefore is sustained on this issue in so holding the court recognizes that the bankruptcy trustee has taken the position that petitioner did not have a valid deed_of_trust on ms marshall's interest in the three knoxville tennessee properties and therefore petitioner's claim of dollar_figure of the original dollar_figure loan was not a secured claim however the record further shows that the trustee was willing to negotiate his position that the claim was unsecured the court has considered whether petitioners might be entitled to a deduction for a loss under sec_165 sec_165 provides generally that in the case of an individual the deduction for a loss shall be limited to losses_incurred in any transaction entered into for profit though not connected with a trade_or_business in 292_us_182 the supreme court held that the predecessors of sec_165 and sec_166 are mutually exclusive in that a bad_debt although a loss cannot be deducted under the continued the final issue for decision is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations sec_6662 provides for an addition_to_tax equal to percent of the portion of the underpayment to which the section applies under sec_6662 'negligence' includes any failure to make a reasonable attempt to comply with the provisions of this title and the term 'disregard' includes any careless reckless or intentional disregard negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 under sec_6664 the penalty under sec_6662 shall not be imposed with respect to any portion of the underpayment if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith petitioners claimed schedule c deductions in the amount of dollar_figure with respect to an activity of petitioner's that neither had commenced nor was being conducted on a regular and continuous basis during the year at issue petitioners also claimed a dollar_figure bad_debt deduction for a debt that they reported as a continued general loss provisions of sec_165 therefore petitioners here cannot obtain any relief under sec_165 moreover no identifiable_event occurred to fix the amount of any loss so as to render it deductible under sec_165 debt arising out of a trade_or_business activity when the debt was clearly related to property_held_for_the_production_of_income at trial petitioner contended he was not negligent or in disregard of rules or regulations for in claiming he was engaged in a trade_or_business activity because he relied on a position that was taken by the internal_revenue_service irs in the audit of his tax_return for petitioner had reported a trade_or_business activity based on a schedule c filed with his return and the irs did not challenge that his activity was a trade_or_business petitioner did not submit to the court a copy of his return or the irs audit report for his tax_year but submitted a statement of change to your account dated date which he received from the irs that indicated an increase in tax for in the amount of dollar_figure and interest charged of dollar_figure for a total amount of dollar_figure which the statement acknowledged as having been paid petitioner's claim of reliance for purposes of the negligence_penalty is not substantiated the record of this case indicates that the principal nature of petitioner's trade_or_business during may well have been the commodity trading strategy and manual that petitioner was promoting at that time petitioner acquired the bridgewater new jersey property sometime during and first sought a variance to build a three-family house on the property in the court concludes from this that petitioner's expenses relating to his bridgewater property during which he may well have claimed on a schedule c of his return were minimal and the trade_or_business_expenses he claimed that year related to his commodity futures activity which the irs may have recognized as a trade_or_business activity petitioner could not have justifiably relied on this irs position for the tax_year because the schedule c for the tax_year did not involve any expenses relating to the commodity futures activity but only involved expenses relating to development of the bridgewater and clinton new jersey properties and the dollar_figure bad_debt deduction relating to the knoxville tennessee properties the factual circumstances of therefore were totally different from petitioner's activity the court therefore rejects petitioner's contention that he relied on the position taken by respondent on his return with respect to the dollar_figure bad_debt deduction claimed on schedule c of petitioners' return petitioner knew that his debt related solely to the knoxville tennessee properties petitioner knew that the rental income and expenses of these properties did not constitute a trade_or_business activity for purposes of sec_162 because he reported the rental income and expenses from these properties on schedule e of his return thus correctly treating these properties as properties held_for_the_production_of_income petitioner knew or should have known that the same treatment or characteristic of the dollar_figure debt applied yet he erroneously attributed it to a purported trade_or_business activity the court therefore sustains respondent on the sec_6662 penalty decision will be entered for respondent
